DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: “thereby the signal output end protruding beyond the holder and held within the connecting slot” should instead read “thereby the signal output end protrudes beyond the holder and is held within the connecting slot”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “for implantation,” however, from the specification it is shown that the sensor is a transcutaneous sensor, and the claim scope is not necessarily limited to devices implanted entirely within tissue. Examiner suggests amending the claim to instead recite “for at least partial implantation,” or the like. 
Claims 1, 8, and 12 recite “an elastic divider disposed in the implantation hole to separate the implantation hole and covering all over a cross-sectional area of the implantation hole.” It is unclear whether the divider is merely separating two portions of the implantation hole or if there is meant to be something that the elastic divider is separating the implantation hole from. Additionally, it is unclear if elastic divider is meant to be only the same size as the implantation hole (having the same cross section), or if the elastic divider can be any size that covers the implantation hole. Examiner suggests amending the claim to clarify the claim scope. For the purposes of examination, the elastic divider will be interpreted as merely dividing two portions of the implantation hole and having a cross-sectional area that is equal to or greater than a cross-sectional area of the implantation hole. 
Claims 2-7 and 9-11 are rejected by virtue of their respective dependencies on claims 1 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0042457, cited in Applicant’s IDS dated 03/10/2021, hereinafter Pace, in view of European Patent Application Publication No. EP 3202324, hereinafter Walter.
Regarding claim 1, Pace teaches a physiological signal monitoring device (on-body device 2502 or 2602, Figs. 25A-27A) for implantation under skin of a living body to measure a physiological signal of an analyte in a biological fluid from the living body (paragraph 5), comprising: 
a sensor (2202, Fig. 22-23A) having a signal detection end (elongate “tail” section) and a signal output end (“flag” type connector region), wherein the signal detection end is to be implanted under the skin to detect the physiological signal, and the signal output end is to output the physiological signal (paragraph 125); 
a transmitter having a port connected to the signal output end and receiving the physiological signal (on body device can include transmitter electronics, paragraph 81; the circuit board has electrical contacts that couple to connectors 2204, paragraph 125); and 
a holder (housing 2210) carrying thereon the sensor and comprising: 
an implantation hole (Figs. 23A-23B) being a channel for implanting the sensor, and containing a part of the sensor (“sharp 2206 extends through the connector housing 2210,” paragraph 125); 
a waterproof seal (gasket 2604, Figs. 26-27) disposed above the implantation hole and (since the seal is not claimed relative to additional structures, seal 2604 can be considered to be above the implantation hole if on-body device and sensor assembly are rotated upside down relative to the orientation shown in Fig. 25B) and abutting against the transmitter to form therebetween a waterproof sealing structure (“gasket 2604…to compress and ensure sealing in critical areas,” paragraph 127).
Pace teaches all claim limitations except for an elastic divider disposed in the implantation hole that spans a cross-sectional area of the implantation hole (Pace Figs. 23A, 25B shows the needle bore is exposed when the needle is removed). Walter teaches a wearable medical device with an analyte sensor (Abstract, Figs. 2A-2B). The device comprises a sensor compartment 120 that is a channel that contains a distal portion 134 of the analyte sensor 122 and an elastic septum 146 (Fig. 2A). Walter teaches that the septum 146 is configured to be penetrable by an insertion 144 cannula and also seals the sensor compartment 120 from a surrounding environment after the sensor is inserted into a subject’s skin (Fig. 2C; paragraphs 156-157, claim 10).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pace by disposing an elastic material that seals the implantation hole over a cross-sectional area of the hole, as taught by Walter. One would be motivated to do so in order to improve Pace in the same way to prevent moisture and debris from the surrounding environment from entering the device through the needle bore after the insertion needle is removed. Thus, Pace in view of Walter teaches disposing an elastic divider that fills and seals a cross-sectional area of the implantation hole.
Regarding claim 2, Pace teaches a base (base 2402), wherein the holder comprises two positioning holes (sensor housing 2210 has recesses to receive snap features on housing 2404, Figs. 23A, 25A), and the base comprises two positioning pillars (2404 contains two vertical snap features, Figs. 24A, 26-27B) contained in the two positioning holes (snap features on housing 2404 engage sensor assembly 2300).
Regarding claims 3 and 4, Pace teaches the holder further comprises a blocking element disposed in the implantation hole to hold the sensor in the holder (the silicone electrical connector 2204 proximate to the sensor 2202 acts as a blocking element to hold the sensor, paragraph 125).  
Regarding claim 5, Pace teaches the port further comprises a printed circuit board (Fig. 24), and the printed circuit board comprises a recess (housing 2404) for containing therein a top of the sensor (the signal detection end extends through the PCB, Fig. 25A-25B).  
Regarding claim 7, Pace in view of Walter teaches the elastic divider is disposed above the sensor in the implantation hole (see Walter Figs. 2A-2C). 
Regarding claim 8, Pace teaches a holder (housing 2210) carrying thereon a sensor (2202, Fig. 22-23A) to measure a physiological signal of an analyte in a biological fluid, wherein the sensor has a signal detection end (elongate “tail” section) and a signal output end (“flag” type connector region), comprising: an implantation hole (Figs. 23A-23B) being a channel for implanting the sensor, and containing a part of the sensor (“sharp 2206 extends through the connector housing 2210,” paragraph 125); and a waterproof seal (“gasket 2604…to compress and ensure sealing in critical areas,” paragraph 127) disposed above the implantation hole (since the seal is not claimed relative to additional structures, seal 2604 can be considered to be above the implantation hole if on-body device and sensor assembly are rotated upside down relative to the orientation shown in Fig. 25B).
Pace teaches all claim limitations except for an elastic divider disposed in the implantation hole that spans a cross-sectional area of the implantation hole (Pace Figs. 23A, 25B shows the needle bore is exposed when the needle is removed). Walter teaches a wearable medical device with an analyte sensor (Abstract, Figs. 2A-2B). The device comprises a channel that receives a distal portion 134 of the analyte sensor 122, and an elastic septum 146 in the channel (Fig. 2A). Walter teaches that the septum 146 is configured to be penetrable by an insertion 144 cannula and also seals the sensor compartment 120 from a surrounding environment after the sensor is inserted into a subject’s skin (Fig. 2C; paragraphs 156-157, claim 10).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pace by disposing an elastic material that seals the implantation hole over a cross-sectional area of the hole, as taught by Walter. One would be motivated to do so in order to improve Pace in the same way to prevent moisture and debris from the surrounding environment from entering the device through the needle bore after the insertion needle is removed. Thus, Pace in view of Walter teaches disposing an elastic divider that fills and seals a cross-sectional area of the implantation hole.
Regarding claims 9, 10, and 12 (claim 12 includes all limitations of claim 9), Pace teaches the holder further comprises a blocking element disposed in the implantation hole to hold the sensor in the holder (the silicone electrical connector 2204 proximate to the sensor 2202 acts as a blocking element to hold the sensor, paragraph 125). 
Applicant is advised that should claim 9 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claim 11, Pace in view of Walter teaches the elastic divider is disposed above the sensor in the implantation hole (see Walter Figs. 2A-2C).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 10, 13-15 of copending Application No. 16/945,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The co-pending claims and instant claims are reproduced below for comparison with differences underlined.
As shown below, co-pending claim 1 includes all limitations of instant claim 3/1. Furthermore, co-pending claim 15 includes all limitations of instant claims 9/8 and 12. The instant dependent claims 2 and 4-7 read on co-pending claims 2, 14, 9, 10, and 13, respectively. Although there are additional limitations that are recited in the co-pending claim(s) and not in the instant claim(s), the more specific co-pending claim(s) still anticipate the instant claim(s). Following the rationale in In re Goodman, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Therefore, as elaborated above, instant claim(s) 1-9 and 12 are not patentably distinct from co-pending claim(s) 1, 2, 9, 10, 13-15. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Co-pending claims of 16/945,305
Instant claims
1. A physiological signal monitoring device for implantation under a skin of a living body to measure a physiological signal of an analyte in a biological fluid from the living body, comprising: 

a sensor having a signal detection end and a signal output end, wherein the signal detection end is to be implanted under the skin to detect the physiological signal, and the signal output end is to output the physiological signal; 

a transmitter having a port connected to the signal output end and receiving the physiological signal; and 

a holder carrying thereon the sensor and comprising: 

an implantation hole being a channel for implanting the sensor, and containing a part of the sensor; a containing indentation containing the signal output end and the port, wherein the signal output end is electrically connected to the port; a fixing indentation fixing thereto the sensor and communicating with the containing indentation;

a waterproof seal disposed above the implantation hole and abutting against the transmitter to form therebetween a waterproof sealing structure; 

an elastic divider disposed in the implantation hole to separate the implantation hole and covering all over a cross-sectional area of the implantation hole; and 



a blocking element disposed between the implantation hole and the fixing indentation to hold the sensor.

2. The physiological signal monitoring device as claimed in Claim 1, further comprising a base, wherein the holder comprises two positioning holes, and the base comprises two positioning pillars contained in the two positioning holes.

14.The physiological signal monitoring device as claimed in Claim 1, wherein the blocking element is an elastic element.

9. The physiological signal monitoring device as claimed in Claim 1, wherein the port further comprises a printed circuit board, and the printed circuit board comprises a recess containing a top of the sensor. 

10.The physiological signal monitoring device as claimed in Claim 1, wherein the port further comprises a connecting slot, and a top of the holder is positioned lower than a top of the signal output end, thereby the signal output end protruding beyond the holder and held within the connecting slot.

13.The physiological signal monitoring device as claimed in Claim 1, wherein the elastic divider is disposed above the sensor in the implantation hole.

15. A holder carrying thereon a sensor to measure a physiological signal of an analyte in a biological fluid, wherein the sensor has a signal detection end and a signal output end, comprising: 


an implantation hole being a channel for implanting the sensor, and containing a part of the sensor; a containing indentation containing the signal output end; a fixing indentation fixing thereto the sensor and communicating with the containing indentation; 

a waterproof seal disposed above the implantation hole; 

an elastic divider disposed in the implantation hole to separate the implantation hole and covering all over a cross-sectional area of the implantation hole; and 

a blocking element disposed between the implantation hole and the fixing indentation to hold the sensor.



15 (reproduced for comparison to instant claim 12). A holder carrying thereon a sensor to measure a physiological signal of an analyte in a biological fluid, wherein the sensor has a signal detection end and a signal output end, comprising: 

an implantation hole being a channel for implanting the sensor, and containing a part of the sensor; a containing indentation containing the signal output end; a fixing indentation fixing thereto the sensor and communicating with the containing indentation; 

a waterproof seal disposed above the implantation hole; 

an elastic divider disposed in the implantation hole to separate the implantation hole and covering all over a cross-sectional area of the implantation hole; and 

a blocking element disposed between the implantation hole and the fixing indentation to hold the sensor.

1. A physiological signal monitoring device for implantation under a skin of a living body to measure a physiological signal of an analyte in a biological fluid from the living body, comprising: 

a sensor having a signal detection end and a signal output end, wherein the signal detection end is to be implanted under the skin to detect the physiological signal, and the signal output end is to output the physiological signal; 

a transmitter having a port connected to the signal output end and receiving the physiological signal; and 

a holder carrying thereon the sensor and comprising: 

an implantation hole being a channel for implanting the sensor, and containing a part of the sensor; 





a waterproof seal disposed above the implantation hole and abutting against the transmitter to form therebetween a waterproof sealing structure; and 

an elastic divider disposed in the implantation hole to separate the implantation hole and covering all over a cross-sectional area of the implantation hole.

3. The physiological signal monitoring device as claimed in Claim 1, wherein the holder further comprises a blocking element disposed in the implantation hole to hold the sensor in the holder.

2. The physiological signal monitoring device as claimed in Claim 1, further comprising a base, wherein the holder comprises two positioning holes, and the base comprises two positioning pillars contained in the two positioning holes.

4. The physiological signal monitoring device as claimed in Claim 3, wherein the blocking element is an elastic element.

5. The physiological signal monitoring device as claimed in Claim 1, wherein the port further comprises a printed circuit board, and the printed circuit board comprises a recess for containing therein a top of the sensor.

6. The physiological signal monitoring device as claimed in Claim 1, wherein the port further comprises a connecting slot, and a top of the holder is positioned lower than a top of the signal output end, thereby the signal output end protruding beyond the holder and held within the connecting slot.

7. The physiological signal monitoring device as claimed in Claim 1, wherein the elastic divider is disposed above the sensor in the implantation hole.

8. A holder carrying thereon a sensor to measure a physiological signal of an analyte in a biological fluid, wherein the sensor has a signal detection end and a signal output end, comprising: 

an implantation hole being a channel for implanting the sensor, and containing a part of the sensor; 




a waterproof seal disposed above the implantation hole; and 

an elastic divider disposed in the implantation hole to separate the implantation hole and covering all over a cross-sectional area of the implantation hole.

9. The holder as claimed in Claim 8, wherein the holder further comprises a blocking element disposed in the implantation hole to hold the sensor in the holder.
 

12. A holder carrying thereon a sensor to measure a physiological signal of an analyte in a biological fluid, wherein the sensor has a signal detection end and a signal output end, comprising: 

an implantation hole being a channel for implanting the sensor, and containing a part of the sensor; 




an elastic divider disposed in the implantation hole to separate the implantation hole and covering all over a cross-sectional area of the implantation hole; 

a waterproof seal disposed above the implantation hole; and 

a blocking element disposed in the implantation hole to hold the sensor in the holder.


Claims 8-9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/945,555 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The co-pending claims and instant claims are reproduced below for comparison with differences underlined.
As shown below, co-pending claim 17 includes all limitations of instant claims 9-8 and 12. Although there are additional limitations that are recited in the co-pending claim(s) and not in the instant claim(s), the more specific co-pending claim(s) still anticipate the instant claim(s). Following the rationale in In re Goodman, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Therefore, as elaborated above, instant claim(s) 8-9 and 12 are not patentably distinct from co-pending claim(s) 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Co-pending claims of 16/945,555
Instant claims
17. A holder carrying thereon a sensor to measure a physiological signal of an analyte in a biological fluid, wherein the sensor has a signal detection end and a signal output end having a top, the holder comprising: a top positioned lower than the top of the signal output end; 

an implantation hole being a channel for implanting the sensor, and containing a part of the sensor; a fixing indentation containing a portion of the sensor; a filler disposed in the fixing indentation to retain the sensor in the holder; 


a waterproof seal disposed above the implantation hole; 

an elastic divider disposed in the implantation hole to separate the implantation hole and covering all over a cross-sectional area of the implantation hole; and 


a blocking element disposed between the implantation hole and the fixing indentation to hold the sensor in the holder and restrict the filler to remain in the fixing indentation. 

17. (reproduced for comparison to instant claim 12) A holder carrying thereon a sensor to measure a physiological signal of an analyte in a biological fluid, wherein the sensor has a signal detection end and a signal output end having a top, the holder comprising: a top positioned lower than the top of the signal output end; 

an implantation hole being a channel for implanting the sensor, and containing a part of the sensor; a fixing indentation containing a portion of the sensor; a filler disposed in the fixing indentation to retain the sensor in the holder; 

a waterproof seal disposed above the implantation hole; 

an elastic divider disposed in the implantation hole to separate the implantation hole and covering all over a cross-sectional area of the implantation hole; and 

a blocking element disposed between the implantation hole and the fixing indentation to hold the sensor in the holder and restrict the filler to remain in the fixing indentation. 
8. A holder carrying thereon a sensor to measure a physiological signal of an analyte in a biological fluid, wherein the sensor has a signal detection end and a signal output end, comprising: 


an implantation hole being a channel for implanting the sensor, and containing a part of the sensor; 




a waterproof seal disposed above the implantation hole; and 

an elastic divider disposed in the implantation hole to separate the implantation hole and covering all over a cross-sectional area of the implantation hole.

9. The holder as claimed in Claim 8, wherein the holder further comprises a blocking element disposed in the implantation hole to hold the sensor in the holder.
 

12. A holder carrying thereon a sensor to measure a physiological signal of an analyte in a biological fluid, wherein the sensor has a signal detection end and a signal output end, comprising: 



an implantation hole being a channel for implanting the sensor, and containing a part of the sensor; 



an elastic divider disposed in the implantation hole to separate the implantation hole and covering all over a cross-sectional area of the implantation hole; 

a waterproof seal disposed above the implantation hole; and 

a blocking element disposed in the implantation hole to hold the sensor in the holder.


Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and if a terminal disclaimer is filed to overcome the provisional nonstatutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Halac (US 2017/0188912 - cited by Applicant in the IDS filed 03/10/2021) teaches spring connectors disposed in a sensor holder (Figs. 34-36) that would extend higher than a top of the holder when the seal 192 is compressed against the transmitter to allow electrical connection between the electronics unit 500 and springs 306 (paragraphs 478, 486). However, while the spring connectors are electrically connected to the sensor 138 (paragraph 456), the springs 306 are separate components from the sensor wire 138. Halac further does not teach or suggest an elastic divider to cover a cross sectional area of the implantation hole.
Hoss et al. (US 2011/0021889) teaches a signal output end of a sensor being positioned within a slot 1066 (Fig. 12A), however the slot is forms in the mounting base and not the transmitter (paragraph 137).
Deck et al. (EP 3195795) teaches a sensor holder that has contacts 268 connected to the output end of the sensor and positioned above the top of the sensor holder 164 (Figs. 8A). The transmitter
further has a slot to receive the sensor holder (Fig. 3); however, Deck does not teach or suggest the holder comprising an implantation hole or a blocking element.
The prior art of record does not teach, in combination with all other claim elements, a top of the holder being positioned lower than a top of the signal output end, thereby the signal output end protruding beyond the holder and held within the connecting slot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iketani et al. (US 2012/0116190) teaches various connections between a sensor base and a transmitter top (Figs. 5, 7-8).
Kube et a. (US 8,577,438) teaches a sensor with a plug connector for electrically connecting the sensor to a measuring device (Figs. 7-9).
Ko et al. (US 2019/0298232) teaches elastic sealing structures for openings in a sensor housing (see 127 and 124 in Fig. 2; paragraphs 31, 40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/               Examiner, Art Unit 3791